Citation Nr: 1525329	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  14-01 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri



THE ISSUE

Whether an overpayment of educational assistance benefits under 10 U.S.C. Chapter 1606 in the calculated amount of $329.86 is a valid debt.



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

According to the RO, the appellant has had service in the U.S. Air Force Reserve, to include from March 2012 to July 2012, and from October 2012 to January 2013.

This appeal to the Board of Veterans' Appeals (Board) arose from a decision in which the RO determined that the appellant was liable for an overpayment of educational assistance benefits under 10 U.S.C. Chapter 1606 in the calculated amount of $329.86.  In October 2013, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2013, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

The Board notes that, in addition to the paper VA education folder, there is an electronic (Virtual VA) file associated with the appellant's claim.  The only document in the Virtual VA file is an October 2013 letter to the appellant from the VA Debt Management Center, which the Board has reviewed.

For the reasons expressed below, the matter on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the appellant when further action, on her part, is required.

As a final preliminary matter, the Board notes that, in her October 2013 NOD, the appellant asserted that she should not be held liable for the debt in question because, inter alia, it would be a hardship for her, financially, and "unfair."  She also asserted that she was not at fault in creating the overpayment.  In the Board's view, these statements can reasonably be construed as requesting waiver of the overpayment (to the extent that the overpayment represents a valid debt).  It does not appear that this matter has been addressed by the AOJ's Committee on Waivers and Compromises (COW).  As such, this matter is not properly before the Board, and is thus referred to the AOJ for appropriate action.



REMAND

The Board's review of the record reveals that further AOJ action in this appeal is warranted.

The regulation governing overpayments of educational assistance benefits paid to a reservist under 10 U.S.C. Chapter 1606 provides, in pertinent part, that the overpayment constitutes a liability of the reservist unless (1) the overpayment is waived as provided in 38 C.F.R. § 1.957, or (2) the overpayment results from an administrative error or an error in judgment.  38 C.F.R. § 21.7644(c)(1) (2014).

The appellant contends, in essence, that she should not be held liable for the overpayment in question because the overpayment was the result of clerical errors on the part of her school.  She maintains she filed paperwork with the school in June 2013 (prior to the beginning of summer classes), which was lost; that she resubmitted the paperwork in August 2013 (after the classes had been completed); that she received a letter pertaining to her award, reflecting incorrect dates of attendance; that she returned to the school to have the matter corrected; that the school erred again in certifying her enrollment to VA; that she received another letter reflecting incorrect dates for her award; and that she then returned to the school yet again to have the matter corrected.  She maintains that the school eventually transmitted the correct information to VA, that her award was adjusted, and that she was charged with an overpayment.

The Board notes that there are a number of referenced documents missing from the record on appeal.  The "paperwork" the appellant reportedly submitted to the school in August 2013, in connection with the period at issue, is not of record.  Nor are the award letters the appellant reportedly received (containing the incorrect dates of attendance), or the AOJ's letter initially notifying the appellant of the overpayment (from which she apparently appealed).  In addition, it is not clear how the amount of the debt in question was calculated, inasmuch as there is no audit or other mathematical information of record from which the amount is shown to be derived.

Without this information, the Board is unable to make an informed decision as to whether the calculated overpayment is valid.  As such, the AOJ should take action to obtain it.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Undertake appropriate action to associate with the  record on appeal all outstanding records related to the matter on appeal, to include copies of: (a) the "paperwork" the appellant reportedly submitted to her school in August 2013, in connection with the period at issue; (b) the two award letters the appellant reportedly received, containing incorrect dates of attendance; and (c) the AOJ letter initially notifying the appellant of the overpayment.  

If any of the records sought cannot be obtained, notify the appellant of that fact and explain to her that the claims will be decided based on the evidence of record unless the appellant submits the records the AOJ was unable to procure.

2.  Prepare a written audit of the appellant's account for the period of the overpayment in question.  The audit should clearly reflect, on a credit-hour basis, the amounts actually paid to the appellant, as well as the amounts properly due, and the amount of the resulting overpayment.  A copy of the audit should be associated with the record on appeal.

3.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the matter on appeal in light of all pertinent evidence and legal authority, to specifically include consideration of whether the appellant may be excused from liability for all or any portion of the overpayment in question as the result of an administrative error or an error in judgment, as set out in 38 C.F.R. § 21.7644(c)(1).

5.  If the benefit sought on appeal remains denied, furnish to the appellant an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford her the appropriate time period for response before the record on appeal is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

